The trial court decided the question of jurisdiction in the affirmative. The record supports that conclusion upon the facts shown in the trial court and the applicable legal rules. Thus affirmance is justified and indicated.
In my judgment we need not go to the full length of the majority opinion in here discussing the Workmen's Compensation Law.
I do not agree that the order of the Industrial Commission denying compensation under the Workmen's Compensation Law had any binding or controlling force on the court in deciding any proper issue of law or fact which arose in the trial court. There is nothing to indicate that the trial court gave any such consideration to the denial order of the *Page 401 
Industrial Commission. In the trial court the judgment, as to jurisdiction and as to the merits of the action, was based upon the facts there shown, which I think was proper, and I agree with the majority that the conclusion reached was correct.
I, therefore, concur in the conclusion of the majority opinion affirming the judgment.